Per Curiam.
We do not think the objection that the appellees could not maintain a joint action for the services rendered by them at the post-mortem examination is well taken. It is sufficiently evident that the parties to the employment treated it as a joint employment, and there was nothing in the character of the services rendered which prevented them from so considering and treating it. The coroner allowed them jointly $100, and the fact that this joint allowance was based by him on an estimate of $60 to each is not conclusive against a joint employment. We think it would be extremely technical to reverse the judgment of the court below upon this ground, and compel the parties to relitigate the subject-matter of this suit in two separate actions.
One of the objections to the sufficiency of the. evidence questions the validity of the claim of appellees against the county, upon the ground that the evidence fails to show that the jury, upon the inquest, deemed it requisite to summon physicians to make an examination; and in support of this objection appellants urge that, under the provisions of section 629, General Statutes, the power of the coroner to bind the county for the services of physi*87cians summoned by him to make a scientific examination of the body upon which an inquest is being held is limited to cases where the jury shall deem it requisite so to do; and that, it not appearing from the evidence affirmatively that the jury took any action under said section, no authority is shown for summoning appellees, and therefore no valid claim is show by either of them against the county. We do not think the objection is well taken. The coroner is a public officer, charged with the duty of holding inquests, and is clothed with general powers for that purpose; among which is the power to summon physicians to make scientific examination of the body, when-the jury shall deem such examination requisite. It is the duty of the person so summoned to obey the summons, and it is not required of the person so summoned to make an investigation to see if the jury deem it requisite to moke such an examination. He has a right to rely upon the official act of the coroner. “ It is a general principle to presume that public officers act correctly until the contrary be shown.” Ross v. Reed, 1 Wheat. 482-486; United States v. Weed, 5 Wall. 62-72; Lessee of Ward v. Barrows, 2 Ohio St. 241-246; Bank v. Dennis, 37 Ill. 381-386.
The foregoing are all the assignments that need be noticed. The judgment of the court below is affirmed.
Affmned.